Citation Nr: 9919766	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for lumbar disc disease, for the period of May 4, 
1993, to June 14, 1993.  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for lumbar disc disease, to include residuals of a 
lumbar disc laminectomy, for the period of February 1, 1994 
to October 24, 1995.  

3.  Entitlement to an increased evaluation for lumbar disc 
disease, status post lumbar disc laminectomy, currently 
evaluated as 60 percent disabling, for the period beginning 
October 25, 1995.  

4.  Entitlement to extension of a temporary total rating for 
the period beginning February 1, 1994, based on the 
provisions of 38 C.F.R. § 4.30 (1998).  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1962 to 
June 1964, and from July 1964 to April 1977, for a total 
active service period of 14 years, 9 months, and 24 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for the postoperative 
residuals of an L4-5 diskectomy.  By that same rating action, 
entitlement to extension of a temporary total rating, based 
on the provisions of 38 C.F.R. § 4.30, was denied for the 
period beginning February 1, 1994.  

Pursuant to an April 1995 rating decision (implementing a 
March 1995 hearing officer decision), an increased evaluation 
of 20 percent disabling was granted for the lumbar disc 
surgery residuals, effective May 4, 1993 (the date of the 
veteran's claim for an increased evaluation).  

Pursuant to an April 1996 rating action, an increased 
evaluation of 40 percent disabling was granted for residuals 
of L4/L5 diskectomy, effective October 25, 1995 (the date of 
a VA outpatient treatment report).  Pursuant to an August 
1996 rating action, an increased evaluation of 60 percent 
disabling was granted for residuals of L4/L5 diskectomy, 
effective October 25, 1995.  

Pursuant to an August 1996 rating action, entitlement to non-
service connected pension was granted.  Pursuant to a July 
1998 rating action, entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was also granted, effective October 25, 1995.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.







FINDINGS OF FACT

1.  Between May 4, 1993 and June 14, 1993, the veteran's 
service-connected lumbar disc disease was manifested by 
objective findings of possible left foot drop on the left, 
positive straight leg raising on the left, and deep tendon 
reflexes of 2/1 in the ankles.  The veteran's subjective 
complaints included that he was experiencing constant low 
back pain with radiation to the lower extremities, to the 
point where he was unable to sleep, walk, or drive.  

2.  Between February 1, 1994, and October 24, 1995, the 
veteran's lumbar disc disease, to include residuals of a June 
1993 lumbar disc laminectomy, was manifested by positive 
straight leg raising on the left; weakness in plantar and 
dorsiflexion on motor testing of the left foot; diminished 
reflexes throughout; absent left ankle jerk; subjective 
complaints of constant pain in the back and numbness and pain 
in the left leg; and a low back scar which was tender to 
pressure.  

3.  The veteran's lumbar disc disease is currently manifested 
by dysesthesia in his left lower extremity and lateral thigh, 
with evidence of pain on forward flexion and backward 
extension of the lumbar spine, and subjective complaints of 
severe low back pain and numbness radiating to the lower 
extremities.  

4.  The evidence indicates that the veteran underwent a 
laminectomy as treatment for his service-connected lumbar 
disc disease in June 1993.  Thereafter, a temporary total 
convalescent rating was assigned for the period from August 
1, 1994, to January 31, 1994, based on orders from a VA 
physician that the veteran be on convalescent leave until 
February 1, 1994.  

5.  The medical evidence does not indicate that severe post-
operative residuals of the June 1993 laminectomy were 
manifested as of February 1, 1994.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 60 
percent disabling have been met for the veteran's service-
connected lumbar disc disease, for the period of May 4, 1993 
to June 14, 1993.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Code 5293 (1998).  

2.  The schedular criteria for an increased evaluation of 60 
percent disabling have been met for the veteran's service-
connected lumbar disc disease, to include residuals of a June 
1993 lumbar disc laminectomy, for the period of February 1, 
1994, to October 24, 1995.  38 U.S.C.A. §§ 1155, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Code 5293 
(1998).  

3.  The schedular criteria for the assignment of a separate 
evaluation of 10 percent disabling have been met for a low 
back scar, as a residual of the veteran's June 1993 surgery 
for service-connected lumbar disc disease, for the period of 
February 1, 1994, to October 24, 1995.  38 U.S.C.A. §§ 1155, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71, Diagnostic 
Code 7204 (1998).  

4.  The criteria for an evaluation in excess of 60 percent 
disabling have not been met for lumbar disc disease for the 
period beginning October 25, 1995.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Code 
5293 (1998).  

5.  The preponderance of the evidence is against a finding 
that extension of a temporary total rating is warranted for 
the period beginning February 1, 1994, based the provisions 
of 38 C.F.R. § 4.30.  38 C.F.R. § 4.30 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations for Lumbar Disc Disease

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The criteria for evaluation of the veteran's lumbar disc 
disease are set forth in the Schedule in Diagnostic Code 
5293.  Diagnostic Code 5293 provides disability evaluations 
for intervertebral disc syndrome, based on objective evidence 
of the following symptomatology:  post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).  


Medical Evidence

Service medical records show that in September 1975, the 
veteran underwent a laminotomy diskectomy of a herniated disc 
at L4-5 on the left.  It was noted that he had complained of 
low back and left leg pain intermittently since the time of a  
December 1974 motorcycle accident.  Thereafter, he 
experienced a recurrence of low back pain with pain and 
numbness radiating to the extremities, and in 1976, he was 
assessed with suspected L5 radiculopathy.  At that time, it 
was recommended that he be processed for medical discharge.  

Pursuant to a September 1977 rating action, service 
connection was granted for the post-operative residuals of a 
partial laminectomy at L4-5, with evaluation based on the 
criteria found in Diagnostic Code 5293.  

A May 1989 VA outpatient medical certificate shows that the 
veteran complained that his back pain was much worse in the 
past two months.  On objective examination, there was marked 
left paravertebral muscle group spasm.  An assessment of 
acute lumbar muscle group spasm/sprain with history of 
discogenic syndrome was given.  

A VA discharge summary shows that the veteran was 
hospitalized in June 1989 for an elective CT myelogram as 
part of an evaluation of his chronic back pain.  The 
myelogram report shows impressions of mild diffuse bony 
spinal stenosis and mild central bulging of the disk at the 
L4-5 level.  

A September 1989 medical record shows that the veteran 
complained of low back pain with radiation to the left lower 
extremity.  Objective examination was positive for left foot 
drop on ambulation.  An impression of lower extremity out of 
proportion with abnormality on myelogram was given, and it 
was noted that this could be the possible effect of scarring.  

The report of a May 1993 x-ray of the lumbosacral spine shows 
findings of a slight increase in dextroscoliosis, as compared 
with a May 1989 study.  It was noted that a localized area of 
sclerosis involving the lower margin of the left sacroiliac 
joint appeared unchanged, and the lumbar vertebral body was 
transitional, which predisposes to altered weight bearing and 
may represent the underlying cause for the sclerosis noted.  
Impressions included hypertrophic changes, minimal, 
transition S-1 complex, and unchanged sclerosis involving 
inferior margin of the left sacroiliac joint, possibly a 
mechanical effect.  

A May 1993 VA outpatient treatment note shows that the 
veteran complained of chronic low back pain with radiation to 
the left buttocks and down the back of the left leg.  On 
neurological examination, sensory was intact to light touch 
on both legs.  The report shows an assessment of history of 
chronic low back pain, status post L5 laminectomy, with no 
definite signs of radiculopathy or myelopathy on examination 
currently.  

A subsequent May 1993 medical certificate shows that the 
veteran stated that he needed a stronger pain medication, and 
something to allow him to sleep better.  There was no change 
in his low back pain since his last visit.  On objective 
examination, sensory was intact to light touch on the lower 
extremities.  Motor examination was normal strength in the 
right leg and possible mild foot drop was noted on the left.  
On examination of the back, there was pain in the zone of the 
healed scar.  An assessment of chronic low back pain, status 
post lumbar laminectomy, 1976, was given.  

A June 3, 1993 medical certificate shows that the veteran had 
requested an evaluation of his constant low back pain, which 
had been increasing over the years to the point of an 
inability to perform some activities of daily living (the 
veteran indicated that he could not drive a car, was unable 
to sleep, and had difficulty walking because of pain).  It 
was noted that the veteran felt disabled from the degree of 
pain.  On objective examination of the extremities, straight 
leg raise was positive on the left side.  Motor strength was 
o.k. in the lower extremities, and sensory was intact to 
light touch.  Deep tendon reflexes were 2/1 in the ankles and 
2/2 in the knees.  There was normal cremasteris reflex 
bilaterally.  An assessment of chronic progressive low back 
pain, status post lumbar laminectomy, was given.  It was 
noted that the veteran had possible radicular symptoms but no 
signs of cord compression.  

A June 15, 1993 VA medical certificate shows that the veteran 
complained of low back pain with pain shooting down the left 
leg.  He indicated that this pain had gotten worse in the 
past two years.  It was noted that he was on a stretcher and 
he ambulated with a limp.  The report shows that over the 
last few months, the veteran's back pain had progressed to 
the point where he was unable to walk because of severe pain.  
It was noted that on physical examination, the left lower 
extremity reflexes were decreased on the left as opposed to 
the right with a positive straight leg raising and decreased 
sensation, especially along S1.  An impression of rule out S1 
radiculopathy, inability to ambulate, was given.  

The June 1993 VA hospital summary shows that the veteran was 
admitted for evaluation of chronic low back pain.  The 
veteran indicated that his back pain had gotten worse over 
the years and was excessively worse over the last two years.  
He described pain with radiation and numbness to the left 
leg, and he complained of weakness and numbness in his left 
leg and foot.  He stated that any activity whatsoever would 
increase the pain, and he denied loss of bladder or bowel 
control or recent trauma.  On physical examination on 
admission, deep tendon reflexes were 2/4 in the right knee 
jerk and ankle jerk, 1/4 in the left knee jerk, and 0/4 in 
the left ankle jerk with downgoing Babinski reflexes 
bilaterally.  Pinprick sensation was decreased in the 
posterior thigh, calf, and sole of foot on the left leg.  
Motor examination revealed slightly diminished strength, 4+/5 
in the left plantar and dorsiflexion of the left foot and 
flexion extension of the left knee.  It was noted that L4-5 
disc herniation was noted on magnetic resonance imaging.  

The operative report shows that the veteran underwent an L4-5 
diskectomy on June 15, 1993.  The discharge summary shows a 
diagnosis of low back pain with radiculopathy.  Following the 
surgery, the veteran's VA physician ordered convalescent 
leave until February 1, 1994.  

A September 1993 VA outpatient medical record shows that the 
veteran described pain in the left lower back with stabbing 
pain in the leg, mostly in the posterior aspect, down to the 
heel.  He also complained of constant numbness in the lateral 
side of the foot on the left.  On physical examination of the 
extremities, there was mild discomfort on a 20-25 degree 
elevation of the left leg with no weakness.  Pinprick was 
decreased in the whole left leg and foot except for the inner 
thigh.  An assessment of radiculopathy, causing back pain and 
leg pain, without help from surgery, anti-inflammatories, or 
TENS, was given.  

The report of an October 1993 VA examination, conducted for 
compensation and pension purposes, shows a diagnosis of post-
operative diskectomy at L4-L5. The report of an October 1993 
lumbar spine x-ray shows an impression of degenerative 
changes of the lumbosacral spine.  

The report of a December 1993 MRI of the lumbar spine shows 
an impression of findings consistent with scarring and small 
residual/recurrent disk herniation at L4-5 on the left.  

A February 1994 VA outpatient treatment note shows that the 
veteran complained of left leg and left foot pain, as well as 
aches and pain in his left calf during sleep.  He also 
complained of right foot numbness and occasional pain in the 
back radiating to the left leg, which was better than before 
his June 1993 diskectomy.  
An assessment of low back pain was given.  

In March 1994, the veteran was afforded a VA general medical 
examination.  He complained that since his second back 
surgery, he hadn't done much better, and was maybe doing a 
little bit worse than before.  On physical examination, the 
low back had slightly decreased lordotic curvature.  He was 
able to flex to 60 degrees, extend 10 degrees, side bend 20 
degrees bilaterally, and rotate 30 degrees to the left and 20 
degrees to the right.  The veteran had positive straight leg 
raising examination on the left at 60 degrees; otherwise, no 
significant deformities or abnormalities were noted.  The 
feet did not appear to have evidence of rigidity, spasm, 
circulation disturbances, swelling, calluses, loss of 
strength, or sensory deficits.  

On neurological examination, motor testing demonstrated some 
weakness in plantar and dorsiflexion of the left foot which 
was somewhat variable with the examination and with giveaway 
type weakness.  There were no significant sensory deficits, 
although the veteran had paresthesias over the left lateral 
aspect of the foot.  Coordination and gait were within normal 
limits.  Reflexes were diminished throughout, and left ankle 
jerk was absent when compared to the right at 1+.  Toes were 
downgoing to plantar stimulation.  The report shows a 
diagnosis of low back pain, S1 radiculopathy, status post L4-
5 diskectomy.  

In his VA Form 9 (substantive appeal), dated August 1994, the 
veteran indicated that the scar at the site of his lumbar 
disc surgery was very sensitive.

In November 1994, the veteran was afforded a personal hearing 
before a local officer at the St. Petersburg RO.  The veteran 
testified that his symptoms included constant pain in his 
back and numbness and pain in the left leg, and he indicated 
that he cannot wear a sock on that foot because it gets hot 
and it feels as if the foot is going to burst open.  He also 
stated that he had a limp and that he wore a back brace.  
According to the veteran, his doctors had talked about giving 
him some nerve blocks.  He also reported that his daily 
activities are limited, and he sometimes receives assistance 
with these activities from a friend.  

A March 1995 VA medical record shows that the veteran 
complained of numbness in the left leg, and that he could not 
wear closed in shoes because his feet get hot.  It was noted 
that he was limping while walking.  Additional objective 
findings included a surgical scar on the lower back which was 
tender on pressure.  Deep tendon reflexes were 1+ on the left 
and 3+ on the right.  There was motor weakness on the left, 
with reflexes of 4/5.  An impression of chronic back pain 
with radiculopathy was given.  

The report of an August 1995 x-ray examination of the lumbar 
spine shows an impression of degenerative changes or disc 
space narrowing and hypertrophic spurring at the L4-L5 
intervertebral disc space.  Degenerative changes were also 
seen at the SI joint bilaterally.  

The report of an October 25, 1995 VA outpatient medical 
record shows that the veteran complained of low back pain 
which was worse in the evening and with extended ambulation.  
He also complained the pain would sometimes radiate down his 
left leg with numbness.  On physical examination, straight 
leg raise was negative.  Motor reflexes were 5/5 throughout, 
except in the left leg, where reflexes were 3-4/5.  Deep 
tendon reflexes were 2 throughout and plantar reflexes were 
decreased bilaterally.  In addition, sensory was decreased to 
pin-prick throughout the left leg.  It was noted that he 
walked with a limp favoring the left side.  The report shows 
an assessment of radiculopathy in the L4-S1 area, most 
compatible with disc disease/degeneration, and post-surgical 
scar tissue.  The VA physician also indicated that the 
veteran was permanently disabled from this condition.  

A January 1996 electromyography (EMG) report shows that an 
electrodiagnostic study was requested to rule out the 
possibility of acute versus chronic radiculopathy. The EMG 
revealed chronic signs of denervation in the muscles supplied 
by L4 and L5 myotomes.  It was noted that borderline nerve 
conduction velocity for the left tibial nerve along with 
depressed amplitude of action potential could be due to 
axonal denervation due to chronic radiculopathy.  No acute 
signs of denervation were noted at this point.  

In June 1996, the veteran was afforded a VA general medical 
examination.  The examination report shows a history of 
arthritis of the low back and both legs.  
It was noted that the veteran's present complaints included 
severe pain of the low back with radiation to both hips and 
down to the left leg and foot.  On objective examination, 
carriage and posture were described as fair and gait was 
described as poor.  A five inch low back scar was described 
as well-healed and non-painful.  
The examiner provided diagnoses of low back pain, arthritis 
of the low back, and arthritis of both legs.  

The report of the veteran's June 1996 orthopedic examination 
shows that he gave a history of L4-5 diskectomy in 1976, 
without relief of symptoms.  The veteran complained that his 
left lateral thigh, buttock, calf, and lateral foot become 
numb, and they remained that way on the day of examination.  
He also reported hyperesthesia to temperature in his left 
foot, and that he has to wear open-toed sandals 12 months a 
year.  In addition, the veteran complained of pain in his 
lower back with weather changes, and he reported that his 
left lower extremity occasionally feels heavier than his 
right.  According to the veteran, these symptoms were 
severely limiting and he could not drive anymore.

On physical examination, there was 5/5 strength throughout 
his lower extremities bilaterally, except in his left 
extensor hallucis longus, which was 4/5.  This included his 
hip flexors, knee extensors, ankle dorsiflexors, long toe 
extensor, and ankle plantar flexors bilaterally.  He had a 
scar over his lower lumbar spine in an area approximately 5 x 
5 cm, and around the scar, he was very hypersensitive to 
touch.  

Examination of the reflexes of the lower extremities revealed 
a 2+ right patellar reflex, 2+ right ankle reflex, 1+ left 
patellar reflex, and 0+ left ankle reflex.  Straight leg 
raise was negative bilaterally, and the examiner was unable 
to fully flex his leg out because of the excruciating low 
back pain he reported he was having.  

On sensory examination, the veteran had a dysesthesia in his 
left lower extremity and lateral thigh, lateral calf to his 
small toes bilaterally, including under the heads of the 
metatarsals.  He had no postural abnormalities, but he could 
not bend over to touch his toes, or even close, with his 
knees straight, bending, squatting, or sitting.  There was no 
fixed deformity.  The musculature of the back was normal, but 
hypersensitive as previously mentioned.  Range of motion in 
the back was forward flexion to 40 degrees, backward 
extension of 5 degrees, left and right lateral flexion of 10 
degrees, and rotation to the left and right of 15 degrees.  
There was evidence of pain on motion of forward flexion and 
backward extension.  

The examiner provided an impression of clinical examination 
consistent with left L5 radiculopathy.  It was noted that all 
of his symptoms were consistent with scar tissue formation 
around this nerve root, which was probably indirectly related 
to his original L4-5 disk herniation.  


Analysis

I.  Evaluation in excess of 20 percent disabling for the 
period of May 4, 1993 to June 14, 1993.

The record indicates that the veteran filed a claim for an 
evaluation in excess of 20 percent disabling for his service-
connected lumbar disc disease on May 4, 1993.  Thereafter, a 
temporary total, or 100 percent rating, was assigned for the 
period of June 15, 1993 (the date of lumbar disc surgery) 
until January 31, 1994, under the provisions of 38 C.F.R. 
§§ 4.29 and 4.30 (1998), for surgery due to service-connected 
disability and required convalescence.  Thus, the Board must 
consider the propriety of the assignment of a higher 
disability evaluation for the period of May 4, 1993 until 
June 14, 1993.  

Having reviewed the evidence of record, the Board has 
concluded that an increased evaluation of 60 percent 
disabling is warranted for the period of May 4, 1993, to June 
14, 1993.  Specifically, VA outpatient records indicate that 
the veteran was examined and treated for low back pain just 
prior to his June 15, 1993 hospital admission (at which time 
he underwent a second lumbar disc laminectomy).  

The outpatient records, dated in May 1993 and June 1993, show 
that the veteran 
complained of chronic low back pain with radiation to the 
lower extremities.  A May 1993 treatment note indicated the 
possibility of a mild foot drop on the left, and a June 1993 
treatment note shows that straight leg raise was positive on 
the left side and the veteran felt disabled from the degree 
of pain he was experiencing.  In addition, he indicated that 
his low back pain had increased to such a degree that he 
could not sleep, walk, or drive.  A June 1993 treatment note 
shows that deep tendon reflexes were 2/1 in the ankles and 
2/2 in the knees.  The veteran had possible radicular 
symptoms but no signs of cord compression.  

In the Board's view, the symptomatology exhibited during the 
period in question is consistent with the schedular criteria 
for an evaluation of 60 percent disabling.  Specifically, the 
objective evidence indicates the presence of neurological 
impairment, to include possible left foot drop, decreased 
reflexes, and positive straight leg raise, in conjunction 
with his subjective complaints of disabling pain and numbness 
which prevented him from driving, sleeping, and walking.  

Therefore, the noted low back symptomatology substantially 
meets the criteria contemplated for an evaluation of 60 
percent disabling under Diagnostic Code 5293, based on 
pronounced, persistent symptoms compatible with neuropathy, 
with little intermittent relief.  In addition, the evidence 
indicates that the veteran was admitted for lumbar disc 
surgery on June 15, 1993, which indicates that his 
symptomatology during the period in question was of such a 
degree as to require surgical treatment.  For these reasons, 
the Board finds that the preponderance of the evidence is in 
favor of granting an increased evaluation of 60 percent 
disabling for the veteran's lumbosacral strain for the period 
of May 4, 1993, to June 14, 1993.  


II.  Evaluation in excess of 20 percent disabling for the 
period of February 1, 1994 to October 24, 1995.  

As noted, a temporary total rating was granted for the period 
of June 15, 1993, to January 31, 1994, under the provisions 
of 38 C.F.R. §§ 4.29, 4.30.  Thereafter, a total rating based 
on individual unemployability due to service-connected 
disability was granted, effective October 25, 1995.  
Therefore, the Board must consider the propriety of 
entitlement to an evaluation in excess of 20 percent 
disabling for the period of February 1, 1994, to October 24, 
1995.  

Having reviewed the evidence of record, the Board has 
concluded that an increased evaluation of 60 percent 
disabling is warranted for the veteran's service-connected 
lumbar disc disease, for the period of February 1, 1994, to 
October 24, 1995.  Specifically, the outpatient treatment 
records and VA examinations conducted during that period show 
that the veteran's lumbar disc disease was productive of 
neurological symptoms including motor weakness on plantar and 
dorsiflexion on the left, paresthesias over the lateral 
aspect of the left foot, and diminished reflexes throughout, 
to include an absent left ankle jerk.  In addition, straight 
leg raise was positive on the left and the veteran complained 
of constant pain in his back and lower extremities.  

In the Board's view, this symptomatology is consistent with 
the diagnostic criteria contemplated for an evaluation of 60 
percent disabling, in light of the pronounced symptoms 
demonstrated and the degree of neurological impairment 
associated with the service-connected lumbar disc disease.  
For these reasons, the Board finds that the preponderance of 
the evidence is in favor of granting an increased evaluation 
of 60 percent disabling for lumbar disc disease for the 
period of February 1, 1994, to October 24, 1995.  

In addition, the Board finds that the assignment of a 
separate, compensable disability evaluation is warranted for 
a low back scar, as a residual of the June 1993 lumbar disc 
surgery, for the period of February 1, 1994 to October 24, 
1995.  According to the Court's holding in Esteban v. Brown, 
6 Vet. App. 259 (1994), a disability may be assigned separate 
disability evaluations under different diagnostic codes, 
providing symptomatology so rated is not duplicative or 
overlapping.  Diagnostic Code 7804 provides an evaluation of 
10 percent disabling for tender and painful scarring.  

In this veteran's case, the evidence demonstrates that the 
veteran complained that his low back scar was "very 
sensitive," in his August 1994 Form 9 (substantive appeal).  
In addition, the low back scar was found to be tender to 
pressure at the time of a March 1995 VA examination.  In the 
Board's view, therefore, the objective evidence supports the 
assignment of a separate disability evaluation for the tender 
scar, which is a residual of the veteran's June 1993 surgery 
for treatment of his service-connected lumbar disc disease.  
Accordingly, the Board finds that the preponderance of the 
evidence is in favor of granting an evaluation of 10 percent 
disabling for a tender low back scar, for the period of 
February 1, 1994, to October 24, 1995.  In granting the 
separate evaluation for a tender low back scar, the Board has 
utilized the provisions of 38 C.F.R. § 3.102 to resolve 
reasonable doubt in the veteran's favor.  


III.  Evaluation in excess of 60 percent disabling for lumbar 
disc disease, for the period beginning October 25, 1995. 

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 60 percent disabling is not warranted 
for the veteran's currently manifested lumbar disc disease, 
to include post-operative residuals of two previous lumbar 
disc surgeries.  Specifically, this disability is currently 
evaluated as 60 percent disabling, which is the highest 
evaluation provided by Diagnostic Code 5293.  Therefore, the 
veteran is currently in receipt of the maximum allowable 
disability rating for his service-connected lumbar disc 
disease, based on the schedular criteria provided for 
musculoskeletal disabilities.  38 C.F.R. § 4.71(a) (1998).  
Likewise, as a higher evaluation is not contemplated by the 
pertinent diagnostic criteria, the Board finds no basis for 
assignment of an evaluation in excess of 60 percent disabling 
for functional loss, based on the Court's holding in DeLuca, 
supra. 


Temporary Total Rating

The veteran contends that he is entitled to an extension of 
the temporary total rating which was assigned for the period 
of June 15, 1993 to February 1, 1994, based on surgery for a 
service-connected disability and convalescence as the result 
of a June 1993 laminectomy.  

Evidence

As noted above, service connection was granted for the post-
operative residuals of a partial L4-5 laminectomy pursuant to 
a September 1977 rating action.  

VA outpatient treatment records show that in May and June 
1993, the veteran was followed for an assessment of chronic 
progressive low back pain with possible radiculopathy.  

In June 1993, the veteran was hospitalized for evaluation of 
low back pain with radiculopathy.  The hospital discharge 
summary shows that the veteran had undergone lumbar surgery 
for disc herniation in 1977, and he had complained that his 
back pain had gotten worse over the last two years and 
excessively worse over the previous two months.  He indicated 
that the pain was the same quality and location as the pain 
he had prior to his last surgery, and he described radiation 
and numbness down the back of his left leg.  He also 
complained of weakness and slight numbness in his left leg 
and foot.  

During the veteran's hospital course, a CT myelogram revealed 
L4-5 disc herniation (which was also seen previously on MRI 
scan).  Lumbar disc surgery was performed on June 22, 1993, 
and thereafter, the veteran continued to have left leg pain 
throughout the hospital course.  It was noted that the pain 
was markedly improved over the pre-operative level but was 
still present and required Percocet for pain relief.  The 
incision healed nicely, and the veteran was able to ambulate 
with minimal difficulty.  He continued to progress, however, 
pain remained as well as some degree of numbness in the 
posterior thigh, calf, and plantar surface of the foot.  In 
addition, the veteran was fitted for a LSL brace to provide 
support.  He was scheduled for discharge to his home on July 
9, 1993, and he was to stay with his daughter who would help 
care for him while he was still rehabilitating.  The 
discharge summary shows that his activity limitations were as 
tolerated and his condition on discharge was stable.  

Pursuant to an August 1993 rating action, entitlement to a 
temporary total convalescent rating was granted under 
38 C.F.R. § 4.29 (1998), for the period of June 15, 1993, to 
July 31, 1993.  Thereafter, a temporary total convalescent 
rating was granted under 38 C.F.R. § 4.30 for the period of 
August 1, 1993, to September 30, 1993.  

A VA medical record, dated September 24, 1993, shows that the 
veteran's physician ordered that the veteran be on 
convalescent leave for the period beginning October 1, 1993 
and ending February 1, 1994.  

At the time of an October 1993 VA evaluation, the veteran 
continued to have pain and he indicated that he was unable to 
walk further than 50-100 yards and he could not stand longer 
than 10-15 minutes without pain.  On physical examination, it 
was noted that he had swelling of the left foot and was 
unable to wear a proper shoe on that foot.  He had severe 
pain when trying to bend over, and the musculature of the 
back was very weak.  He also had numbness of the left 
buttocks radiating down the total left leg and foot.  A 
diagnosis of post-operative diskectomy of L4-L5 was given.   

Pursuant to a November 1993 rating action, entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 was extended to 
January 31, 1994.    

A December 1993 VA medical record shows that the veteran was 
assessed with lower back discomfort, status post 2 surgeries.  
The report of a December 1993 MRI of the lumbar spine shows 
findings consistent with scarring and small 
residual/recurrent disk herniation at L4-5 on the left.  

A February 1994 VA medical record shows that the veteran 
complained of left leg and left foot pain, and he complained 
of aches and pain in his left calf during sleep.  He also 
complained of right foot numbness, and occasional pain in his 
back radiating to the left leg, which was better than before 
his L4-L5 diskectomy in June 1993.  It was noted that an MRI 
showed scar tissue at L4-5.  An assessment of low back pain 
was given, and it was planned that he would be seen in the 
anesthesia pain clinic.  It was also noted that the veteran 
was "to see disability today," for a convalescent 
evaluation.  

The report of a March 1994 VA general medical examination 
shows that the low back demonstrated slightly decreased 
lordotic curvature.  The veteran was able to flex to 60 
degrees, extend to 10 degrees, side bend to 20 degrees 
bilaterally, and rotate 30 degrees to the left and 20 degrees 
to the right.  Straight leg raising was positive on the left 
at 60 degrees; otherwise, there were no significant 
abnormalities or deformities.  Gait and posture were 
described as normal.  On examination of the skin, a midline 
lower lumbar surgical incision was noted to be well-healed.  

On neurological examination, there was some weakness in the 
plantar and dorsiflexion of the left foot which was somewhat 
variable with the examination and with giveaway type 
weakness.  There were no significant sensory deficits, 
although the veteran did have paresthesias over the left 
lateral aspect of the foot.  Coordination and gait were 
within normal limits.  Reflexes were diminished throughout, 
although the left ankle jerk was absent, when compared to the 
right at 1+.  A diagnosis of low back pain, S1 radiculopathy, 
status post L4-5 diskectomy, was given. 


Analysis

A total, or 100 percent, disability rating will be assigned 
when it is established by a report at hospital discharge that 
entitlement is warranted effective the date of hospital 
admission and continuing for a period of one, two, or three 
months from the first day of the month following hospital 
discharge. 38 C.F.R. § 4.30 (1998). 

A total rating is assigned where treatment for a service-
connected disability results in (1) surgery requiring at 
least one month of convalescence; (2) severe postoperative 
residuals of a service-connected disability, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints. 38 C.F.R. § 4.30(a) (1998).  

Extensions of one, two or three months beyond the initial 
three months may be made following the criteria noted above, 
and extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made on the basis of severe 
post-operative surgical residuals, as provided in 38 C.F.R. 
§ 4.30 (a)(2), upon approval of the Adjudication Officer. 
38 C.F.R. § 4.30 (b)(2) (1998).  

Having reviewed the record, the Board has concluded that the 
preponderance of the available medical evidence weighs 
against a finding that an extension of a temporary total 
rating beyond January 31, 1994, is warranted under the 
provisions of 38 C.F.R. § 4.30 (1998).  Specifically, the 
record reflects that the veteran was granted a temporary 
total rating for convalescent purposes for a period of 6 
months, beginning on August 1, 1993 and ending on January 31, 
1994.  38 C.F.R. § 4.30 provides that extensions of beyond 
the initial six months period may be made only where there is 
evidence of severe post-operative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.  

In this instance, the record does not demonstrate that severe 
post-operative residuals of the June 1993 lumbar disc 
laminectomy were manifested as of January 31, 1994,  such 
that entitlement to an extension of the temporary total 
rating beyond that date would be appropriate.  At the time of 
a February 1994 VA outpatient visit, the veteran was seen for 
follow-up of his continuing complaints of pain in his left 
foot, right foot, and left leg.  He also complained of 
"occasional" pain in his back, radiating to the left leg, 
which was better than before the June 1993 diskectomy.  He 
was assessed with low back pain, and it was planned that he 
would be seen in the anesthesia pain clinic.  

In addition, the report of a March 1994 VA general medical 
examination shows that coordination and gait were within 
normal limits, and there were no significant sensory 
deficits.  On examination of the musculoskeletal system, 
there was slightly decreased lordotic curvature and straight 
leg raising was positive on the left at 60 degrees; 
otherwise, there were no significant abnormalities or 
deformities.  In addition, the midline lower lumbar surgical 
scar was noted to be well-healed.  

Thus, the medical evidence does not demonstrate that severe 
post-operative residuals of the June 1993 lumbar laminectomy 
were manifested as of February 1, 1994.  The veteran was not 
confined to his house at that time, as he was able to report 
for his scheduled appointments, and there is no evidence of a 
need for use of a wheelchair or crutches (gait, posture, and 
coordination were normal).  In addition, his surgical wound 
was found to be well-healed, and neither therapeutic 
immobilization (by cast or otherwise) of a major joint or the 
application of a body cast have been shown by the medical 
evidence.  Thus, the Board finds that there is no evidence of 
the manifestation of or treatment for severe post-operative 
residuals which would warrant the extension of a temporary 
total rating beyond January 31, 1994, for convalescence 
following a June 1993 lumbar disc surgery.  

The Board notes that the February 1994 VA outpatient report 
indicates that the veteran was scheduled to "see disability 
today" for a convalescent evaluation.  However, there is no 
evidence of record which indicates that the veteran's 
physicians had extended his required period of convalescence 
beyond February 1, 1994, the date that was specified by the 
VA doctor in September 1993; nor does the evidence suggest 
that such an extension would be necessary in light of the 
veteran's symptomatology as of that date.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the extension of a temporary total rating beyond January 31, 
1994, is warranted for convalescence following a June 1993 
lumbar disc surgery.  Accordingly, the veteran's claim is 
denied.  










ORDER

An increased evaluation of 60 percent disabling is granted 
for the period of May 4, 1993, to June 14, 1993, for lumbar 
disc disease.  

An increased evaluation of 60 percent disabling is granted 
for the period of February 1, 1994, to October 24, 1995, for 
lumbar disc disease, to include the residuals of a June 1993 
lumbar disc laminectomy.  

A separate evaluation of 10 percent disabling is granted for 
a low back scar, residual to June 1993 lumbar disc 
laminectomy, for the period of February 1, 1994, to October 
24, 1995.  

An evaluation in excess of 60 percent disabling is denied for 
lumbar disc disease, for the period beginning October 25, 
1995.  

Entitlement to extension of a temporary total rating for the 
period beginning February 1, 1994, based the provisions of 
38 C.F.R. § 4.30, is denied.  



		
C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

